DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-72 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Douglas, JR. et al (U.S. PGPub # 2009/0327191), henceforth referred to as Douglas.
Regarding Independent Claim 51, Douglas teaches:
A magnetic sensor module comprising: 

a configurable processor configured to receive signals from the plurality of sensor elements and produce an output dependent on said signals (Fig. 4B Element 410. See paragraphs 0087-0090.); 
and an interface for communicating the output with an external system (Fig. 4A Element 235. See paragraph 0072.); 
wherein the configurable processor is configured to process the signals in a plurality of selectable modes (Fig. 3 Elements 215, 220, 225. See paragraph 0054.).

    PNG
    media_image1.png
    395
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    411
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    616
    media_image4.png
    Greyscale

Regarding Claim 52, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches the sensor elements each comprise a magnetic sensor (Fig. 4B Elements 420. See paragraph 0088.).
Regarding Claim 53, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches the sensor elements each comprise a vector magnetometer with multiple axes (Fig. 4B Elements 400a-c. See paragraphs 0085-0088. Paragraph 0085 specifically.).
Regarding Claim 54, Douglas teaches all elements of claim 53, upon which this claim depends.
Douglas teaches each vector magnetometer has three orthogonal axes (Fig. 4B Elements 400a-c wherein each magnetometer will necessarily have a length width and height. See paragraphs 0085-0088.).
Regarding Claim 55, Douglas teaches all elements of claim 54, upon which this claim depends.
Douglas teaches the axes of each vector magnetometer are aligned with the axes of the other vector magnetometers (Fig. 4B Elements 400a-c. See paragraphs 0085-0088. Any alignment will necessarily be aligned with the other axes.).
Regarding Claim 56, Douglas teaches all elements of claim 53, upon which this claim depends.
Douglas teaches
Regarding Claim 57, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches the plurality of sensor elements are separated by a baseline (Fig. 4B Elements 400a-c wherein they are all separated by some distance. See paragraphs 0085-0088.).
Regarding Claim 58, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches a memory (See paragraphs 0084 & 0107.).
Regarding Claim 59, Douglas teaches all elements of claim 58, upon which this claim depends.
Douglas teaches the processor is configured to switch between the plurality of selectable modes dependent upon configuration data stored in the memory (Paragraph 0145 wherein it states that “measurement mode may occur continuously with calibration mode and background offset reduction mode being used on a periodic basis, on an "as needed" basis such as through automatic triggering based on a metric associated with a gradiometer 230 or magnetometer 400, or on any other basis.”).
Regarding Claim 60, Douglas teaches all elements of claim 59, upon which this claim depends.
Douglas teaches the interface is configured to receive configuration data that is storable in the memory (Paragraphs 0009, 0052, 0076, 0107, 0158, 0160-0161, & 0167.).
Regarding Claim 62,
Douglas teaches the interface comprises an Ethernet connection, wireless connection or a standardised connector (See Paragraph 0072 wherein an intra-portal communications bus is, in the broadest reasonable interpretation, a standardized connector.).
Regarding Claim 64, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches a printed circuit assembly, which supports the sensor elements and the processor (See paragraphs 0084 & 0086.).
Regarding Claim 65, Douglas teaches all elements of claim 64, upon which this claim depends.
Douglas teaches the sensor elements are aligned with the printed circuit assembly (See all circuit elements in Fig. 4B wherein if the circuit elements are on the board, they are aligned with it.).
Regarding Claim 66, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches the output comprises data for external processing (Fig. 4A Element 235 & Fig. 4B Element 410.).
Regarding Claim 67, Douglas teaches all elements of claim 66, upon which this claim depends.
Douglas teaches the plurality of selectable modes process the signals to output magnetic data in the form of at least one of: a) independent gradient measurements; b) total field measurements; c) total field gradients; d) directional gradients; e) independent 
Regarding Claim 68, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches the processor is operable by a user for switching between the selectable modes (Paragraphs 0045-0046, 0053, 0060-0061, & elsewhere.).
Regarding Claim 69, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches the processor is configured to automatically switch between the selectable modes (Paragraph 0145.).
Regarding Claim 70, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches
Regarding Claim 71, Douglas teaches all elements of claim 70, upon which this claim depends.
Douglas teaches the command processor is one or more processors internal or external to the plurality of sensor modules (Fig. 4B Element 410. See paragraphs 0087-0090.).
Regarding Claim 72, Douglas teaches all elements of claim 51, upon which this claim depends.
Douglas teaches a network comprising: one or more magnetic sensor modules according to claim 51 (See Claim 51 above.); and a processor configured to receive outputs from the one or more magnetic sensors modules (Fig. 4B Element 410.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61 & 63 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, JR. et al (U.S. PGPub # 2009/0327191), henceforth referred to as Douglas.
Regarding Claim 61, Douglas teaches all elements of claim 60, upon which this claim depends.
Douglas does not explicitly teach the interface is configured to re-program the processor.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the interface be configured to re-program the processor because this is a quick, easy, and reliable means of resetting a computer system that most people unskilled in the art would deem necessary for better functionality.
Regarding Claim 63,
Douglas does not explicitly teach the sensor elements and/or sensor modules comprise an identification signature, allowing the source of the signals and/or output to be determined.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the interface be configured to re-program the processor because this is a quick, easy, and reliable means of finding a fault in the magnetic sensor system

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the claimed limitations of Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858